                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cr-311-MOC

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                        ORDER
                                                )
 MANUEL MAURO CHAVEZ,                           )
                                                )
                 Defendant.                     )



       THIS MATTER is before the court on its own motion following a hearing on

Defendant’s motion to suppress. The Court notes that, before the hearing, and in its brief in

opposition to Defendant’s motion to suppress, the Government argued as follows:

               Here, there can be no Fourth Amendment violation because Defendant
       failed to establish he had a reasonable expectation of privacy over the portions of
       the Facebook account at issue or information contained therein. Specifically, he
       has not provided affidavits or any other facts concerning the privacy settings on
       his Facebook account and the extent to which such information is available to the
       public or even select third parties or any other steps he took to keep all or portions
       of his Facebook account private. In fact, Defendant does not address this
       threshold issue at all in claiming the Fourth Amendment has been violated.
       Notably, even a cursory review of Defendant’s privacy settings reflects that
       almost all of Defendant’s Facebook account and the information contained therein
       is available to his “friends” or the public at large. In addition, as identified above,
       IP addresses and potential user account information are not subject to a reasonable
       expectation of privacy because they are provided voluntarily for Defendant to
       have obtained service. Accordingly, Defendant has not meet his burden and
       otherwise fails to establish he had a reasonable expectation of privacy over the
       portions of the Facebook Account at issue because he has provided no factual
       support of his privacy settings or other steps he took demonstrating he had a
       reasonable expectation of privacy and, in any event, almost all of his Facebook
       account is available to his friends or the public at large or was provided
       voluntarily to obtain service.
(Doc. No. 79 at 9). The Court notes, however, that, at the hearing on the suppression motion,

Defendant Chavez testified specifically about his privacy settings and specific dates when he

changed his privacy settings. The Court will allow the parties, therefore, to submit supplemental

briefing addressing whether Defendant’s privacy settings on his Facebook account affect the

Court’s Fourth Amendment analysis. See, e.g., United States v. Westley, No. 3:17-CR-171

(MPS), 2018 WL 3448161, at *6 (D. Conn. July 17, 2018) (“Because of the nature of a Facebook

account, which allows users to post information privately, share information with select groups

of “friends,” or post information publicly, courts have held that whether the Fourth Amendment

applies to a user’s Facebook content “depends, inter alia, on the user’s privacy settings.”)

(quoting United States v. Meregildo, 883 F. Supp. 2d 523 (S.D.N.Y. 2012)); United States v.

Khan, No. 15-cr-00286, 2017 WL 2362572, at *8 (N.D. Ill. May 31, 2017) (holding that

defendant could not claim a Fourth Amendment violation where he “did not maintain any

privacy restrictions on his Facebook account, and his Facebook profile was viewable by any

Facebook user”).

       The parties shall each have seven (7) days from entry of this Order in which to file

supplemental briefing, in light of the testimony at the suppression hearing.

       IT IS SO ORDERED.




 Signed: August 29, 2019
